Citation Nr: 1638750	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-47 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to January 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a December 2008 rating decision issued by the Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the case subsequently transferred to the RO in Winston-Salem, North Carolina.

The December 2008 rating decision denied the Veteran's claim for an increased rating for residuals of low back strain with degenerative disc disease (DDD), currently evaluated as 20 percent.  In the Board's December 2012 remand, the issue of entitlement to a TDIU has been added to the appeal in light of the ruling of the United States Court of Appeals for Veterans Claims (the Court) in Rice.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).

The Board remanded the issue on appeal for additional development in September 2012, August 2014 and in August 2015.  It has now been returned to the Board for the purpose of appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must once again be remanded to ensure compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As noted in the Board's August 2015 remand, the Veteran has been represented in this appeal by the National Association for Black Veterans (NABV).  Veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  The Board found that there was no Form 646 of record and at no time during the appeal had NABV been given an opportunity to review the claims files and present a written statement regarding the appeal.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 27 (August 4, 2009).  In order to preserve the Veteran's due process rights, NABV must be given an opportunity to review the record and provide argument in support of the Veteran's claim.  In the Board's August 2015 remand, the AOJ was instructed to afford the NABV an opportunity to review the claims file and complete a VA Form 646 or equivalent.  This action has never been undertaken.  Because the Board finds that its remand instructions have not been complied with, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In its August 2015 remand, the Board also noted that a record of intent to file may be outstanding, and directed the AOJ to ensure that any missing records are associated with the electronic claims file.  To that effect, an April 2015 letter from the AOJ to the Veteran reflected that an intent to file was received in April 2015 but the claims file did not include any such intent to file.  The Board requested the AOJ to clarify whether any additional documents were received from the Veteran and take appropriate action to ensure that any missing records are associated with the electronic claims file.  However, the Board's review of the claims file reflects that no action has been undertaken to comply with the foregoing remand directive.  Therefore, a remand is necessary to insure that a complete record is before the Board.

Additionally, the Board finds that the VA spine examination that was conducted in December 2015 for purposes of determining the current severity of the Veteran's service-connected low back disability was not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 307.  The December 2015 VA examiner noted that the Veteran's lumbar magnetic resonance imaging (MRI) did not support lumbar degenerative disc disease (DDD) nor spinal stenosis and that the Veteran has also claimed rectal incontinence due to his back condition but there was no evidence on examination to support this diagnosis.  The examiner also stated that the Veteran's guarded movements made it difficult to ascertain true range of motion during his measured exam.  The examiner therefore concluded that "due to normal MRI findings of the lumbar spine, (with the exception of mild facet arthropathy), and objective findings support that the [V]eteran should, more likely than not, be able to perform light physical activity and sedentary labor."  In this regard, a June 2015 lumbar MRI revealed an impression of mild levocurvature, with no disc herniation, central canal, or foraminal stenosis; mild facet arthropathy L5-S1.  The examiner further opined that there was no objective evidence to support lumbar radiculopathy to the right or to the left lower extremity, due to normal exam findings.

However, the record includes conflicting medical evidence.  Specifically, a December 2002 pre-discharge evaluation report noted a diagnosis of low back strain with residuals of chronic low back pain and previous MRI indicating DDD and left later disc protrusion at L3-L4, and broad disc bulge at L4-L5, resulting in mild canal narrowing and mild bilateral lateral recess narrowing in May 2001.  A subsequent MRI in April 2002 showed no evidence of the previously noted disc, protrusion and residuals of markedly limited on flexion, extension, right and left lateral flexion, and right and left rotation, with pain at the end of all ranges of motion.  It was noted the Veteran had not been able to do the duties of his usual occupation.  He was in pain most of the time and obtained an administrative separation from service because of the unfitting condition of chronic low back pain.

Further, an April 2012 QTC examination shows a diagnosis of low back strain with DDD.  The report also noted the Veteran radicular pain, paresthesias and numbness, with involvement of L4/L5/S1/S21S3 nerve roots (sciatic nerve) in the bilateral lower extremities.  On a Rectum and Anus Conditions examination, the diagnosis was intervertebral disc syndrome with bowel dysfunction with rectal leakage secondary to the service-connected low back disability.  The examiner noted that the Veteran had impairment of rectal sphincter control, with leakage necessitating wearing of pad and occasional involuntary bowel movements.

However, the December 2015 VA examiner did not address or attempt to reconcile the conflicting medical evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The December 2015 VA examiner also opined that "[i]t is impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare ups, or when the joint is used repeatedly over a period of time."  However, no explanation was given for such opinion.  When an examiner concludes that an opinion cannot be rendered without resorting to mere speculation, it must be clear that the inability to opine on questions of diagnosis and etiology is not the initial impression of an uninformed examiner, but is an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The Court also stated that if an opinion cannot be rendered without resorting to mere speculation, that conclusion is insufficient if the examiner does not explain the basis for that opinion or the basis is not otherwise apparent from the record.  Id.  Here, the December 2015 VA examiner did not sufficiently explain the reasons for his or her inability to provide an opinion without undue speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Therefore, the Board deems it necessary to provide the Veteran with a new examination for an adequate evaluation of the current condition of his service-connected low back disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Fayetteville, North Carolina dated from April 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Take all appropriate action to ensure that any records, to specifically include an intent to file, received in April 2015 from the Veteran are associated with the Veteran's electronic claim file.  If no such intent to file is found, a formal finding of unavailability should be made, explaining all actions taken to ensure the Veteran's record is complete.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residuals of low back strain with DDD.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  

If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

In rendering the opinions, the examiner should reconcile any conflicting medical evidence of record, in particular, regarding whether the Veteran currently has a diagnosis of DDD.  A clear rationale for all opinions and findings and a discussion of the facts and medical principles involved should be provided.

If an opinion cannot be expressed without resorting to speculation, the examiner should so indicate and discuss why an opinion is not possible.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (holding it must be clear on the record that an inability to opine on questions of etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion).

4.  Thereafter, schedule the Veteran for an examination to determine whether his sole service-connected disabilities result in unemployability.  Based on a review of the claims file, the examiner must provide an opinion on the impairment in occupational functioning caused solely by the Veteran's service-connected disabilities, irrespective of age and any nonservice-connected disabilities.  

In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  The opinion must be based on a thorough review of the evidence in the claims file, to include the Veteran's lay statement.

A complete rationale must be provided for any opinions expressed.

5.  After completing the above, readjudicate the TDIU claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.  In this regard, the Veteran's representative from the National Association of Black Veterans should be contacted in order to obtain a VA Form 646 or other written argument in support of the Veteran's appeal.  If the representative cannot be contacted, the Veteran should be so notified by letter and given the opportunity to appoint another representative to ensure that his due process rights are protected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

